Citation Nr: 1537467	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-45 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for neuropathy of the right thumb.




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

This Veteran-Appellant served on active duty from January 1980 to March 1983. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO awarded the Veteran an effective date of May 1, 2007, for the grant of service connection for the neuropathy of his right thumb.

2.  On a subsequent November 2010 VA Form 9, Appeal to the Board, the Veteran indicated that an effective date of May 1, 2007 for the grant of service connection for the neuropathy of his right thumb would satisfy his appeal.

3.  Given that indication, there is no remaining case or controversy or dispute of fact or law regarding the effective of this award.


CONCLUSION OF LAW

The criteria consequently are met for summary dismissal of the appeal for an earlier effective date for the grant of service connection for the neuropathy of the right thumb.  38 U.S.C.A. § 7105 (West 2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As already alluded to, a May 2010 rating decision awarded service connection for neuropathy of the right thumb.  In response the Veteran filed a timely Notice of Disagreement (NOD) later in May 2010 with the initial rating assigned for this disability and in July 2010 with the effective date of the award.  In September 2010, the issue of his entitlement to an increased rating for a thumb scar was before the Board.  The Board proceeded to deny an increased rating for the right thumb scar and, instead, remanded the claims for an increased rating for the neuropathy of the right thumb and for an earlier effective date for the grant of service connection for this disability for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In October 2010, as directed, an SOC was provided regarding the issue of an increased rating for the neuropathy of the right thumb.  Also, concurrently, a rating decision was issued awarding an effective date of May 1, 2007 for the grant of service connection for the neuropathy of the right thumb.  In November 2010, the Veteran filed a VA Form 9 indicating he only desired to appeal the issue of an earlier effective date for the grant of service connection for the neuropathy of his right thumb.  He noted that the effective date should be May 1, 2007.  So he appears to have been unaware that he already had been awarded this effective date.  While the October 2010 SOC had reached him by the time he submitted the November 2010 VA Form 9, it seems the October 2010 rating decision had not.

The Veteran's November 2010 VA Form 9 reported to appeal only the issue of an effective date.  However, that claim already had been fully granted as he indicated his desire for the very same effective date established in the October 2010 rating decision.  Furthermore, no statement of record following the issuance of the October 2010 SOC can be read to be a Substantive Appeal (VA Form 9 or equivalent statement) on the additional issue of his entitlement to an initial evaluation higher than 30 percent for the neuropathy of his right thumb.  In fact, in response to a letter informing him his appeal had been certified to the Board, he wrote a letter stating he was unaware of any appeal, wanted to know if a mistake had been made, and was only concerned that his most recent benefit check had yet to arrive.  See his August 2015 Statement.  As there remains no question or controversy for consideration by the Board, the appeal must be dismissed.  38 U.S.C.A. § 7105(c)(5).


ORDER

The appeal for an earlier effective date for the grant of service connection for the neuropathy of the right thumb is dismissed.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


